


110 HR 1460 IH: Change the Course in Iraq

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1460
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mrs. Tauscher (for
			 herself, Mr. Smith of Washington,
			 Ms. Harman,
			 Mr. Davis of Alabama, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To commend the members of the United States Armed Forces
		  on their performance and bravery in Iraq, to repeal the Authorization for Use
		  of Military Force Against Iraq Resolution (Public Law 107–243), to require the
		  Secretary of Defense to submit to Congress a plan for the phased redeployment
		  of United States Armed Forces from Iraq, to establish a Coordinator for Iraq
		  Stabilization, and to place conditions on the obligation of funds to the
		  Government of Iraq based on the achievement of benchmarks established by Iraq
		  and the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Change the Course in Iraq
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)members of the
			 United States Armed Forces have shown great valor and courage in Iraq in the
			 performance of their duties; and
			(2)the sacrifice of
			 the members of the Armed Forces and the sacrifice of their families are
			 recognized and appreciated.
			3.Repeal of Public
			 Law 107–243The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 is hereby repealed.
		4.Redeployment of
			 United States Armed Forces from Iraq
			(a)Plan
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a plan for the phased redeployment of United States Armed Forces
			 from Iraq.
			(b)RequirementsThe
			 plan required by subsection (a) shall limit the presence of the Armed Forces in
			 Iraq to the following missions:
				(1)Defeating Al-Qaeda and other foreign
			 terrorists.
				(2)Training Iraqi
			 security forces.
				(3)Protecting United States forces.
				5.Diplomatic
			 initiative for stability in Iraq and the regionIt is the sense of Congress that the United
			 States should increase its diplomatic efforts with the Government of Iraq to
			 help stabilize Iraq and the region.
		6.Coordinator for
			 Iraq Stabilization
			(a)EstablishmentNot
			 later than 30 days after the date of the enactment of this Act, the President
			 shall appoint a Coordinator for Iraq Stabilization (hereinafter in this section
			 referred to as the Coordinator).
			(b)DutiesThe
			 Coordinator shall have a robust mandate to develop and coordinate United States
			 initiatives with respect to Iraq, and shall report regularly to the President
			 and the Secretary of State.
			(c)Statement of
			 policyIn carrying out the duties specified in subsection (b),
			 Congress strongly urges the Coordinator to pursue efforts with the Government
			 of Iraq to include the following:
				(1)Supporting the
			 unity and territorial integrity of Iraq.
				(2)Preventing
			 destabilizing actions and interventions by Iraq’s neighbors.
				(3)Securing Iraq’s
			 borders, including the use of joint patrols with neighboring countries.
				(4)Preventing the
			 expansion of the instability and conflict beyond Iraq’s borders.
				(5)Promoting economic
			 assistance, commerce, trade, political support, and if possible, military
			 assistance for the Iraqi Government from non-neighboring Muslim nations.
				(6)Energizing
			 countries to support national political reconciliation in Iraq.
				(7)Validating Iraq’s
			 legitimacy by resuming diplomatic relations, where appropriate, and
			 reestablishing embassies in Baghdad.
				(8)Assisting Iraq in
			 establishing active working embassies in key capitals in the region.
				(9)Helping Iraq reach
			 a mutually acceptable agreement on Kirkuk.
				(10)Assisting the
			 Iraqi Government in achieving certain security, political, and economic
			 milestones, including national reconciliation, equitable distribution of oil
			 revenues, and the dismantling of militias.
				(11)Supporting the
			 holding of a conference or meeting in Baghdad of the League of Arab League
			 States or the Organization of the Islamic Conference both to assist the Iraqi
			 Government in promoting national reconciliation in Iraq and to reestablish the
			 diplomatic presence of such organizations in Iraq.
				(12)Creating an Iraq
			 International Support Group consisting of all countries that border Iraq as
			 well as other key countries in the region and the world. The five permanent
			 members of the United Nations Security Council and the European Union should
			 also be members. The Support Group should develop specific approaches to
			 neighboring countries to take into account the interests, perspectives, and
			 potential contributions such countries can make.
				7.Limitation on
			 assistance to the Government of Iraq
			(a)FindingsCongress
			 makes the following findings:
				(1)The Iraq Study
			 Group Report advised, Sustained increases in U.S. troop levels would not
			 solve the fundamental cause of violence in Iraq, which is the absence of
			 national reconciliation . . . Past experience indicates that the violence would
			 simply rekindle as soon as U.S. forces are moved..
				(2)The goal of United
			 States policy in Iraq, as stated by President George W. Bush, is an Iraq that
			 can govern itself, sustain itself, and defend itself.
				(3)In
			 accordance with Recommendation 21 of the Iraq Study Group Report, if the Iraqi
			 Government does not make substantial progress toward the achievement of
			 milestones on national reconciliation, security, and governance, the United
			 States should reduce its political, military, or economic support for the Iraqi
			 Government. There must be consequences if Iraq does not perform.
				(4)In a November 2006
			 Department of Defense report to Congress regarding the status of security in
			 Iraq, 91 of 118 battalions, 30 of 36 brigades, and six of ten divisions were in
			 the lead when conducting operations, with the United States in supporting
			 roles. The Iraqi Ground Forces Command had command and control of two of the
			 ten Iraqi Army divisions and only two of Iraq’s 18 provinces were in Provincial
			 Iraqi Control, operating independently of Coalition forces. Thus, there is an
			 urgent, near-term need for putting a time-table on when Iraqi forces need to be
			 trained, equipped, and in the lead of security operations, tied to conditional
			 funding, which may give the Iraqi Government the incentive it needs to take
			 control of its security.
				(5)The Iraq Study
			 Group’s recommendations for Iraq’s goals for national reconciliation, security,
			 and governance include—
					(A)the reintegration of Baathists and Arab
			 nationalists into the government;
					(B)disarming,
			 demobilizing, and reintegrating militia members into civilian society;
					(C)the accruing of
			 oil revenues to the central government to be shared on the basis of population;
			 and
					(D)amending the Iraq
			 Constitution.
					(6)The Iraq Study
			 Group estimated the United States has appropriated $34 billion to support the
			 reconstruction of Iraq, of which $21 billion has been appropriated for the Iraq
			 Relief and Reconstruction Fund.
				(7)As part of the
			 comprehensive strategy supported by the Iraq Study Group, the United States
			 should embark on a robust diplomatic effort to establish an
			 international support structure intended to stabilize Iraq and ease tensions in
			 other countries of the region.
				(8)In his address to the Nation on the Iraq
			 War on January 10, 2007, President Bush stated America would hold the
			 Government of Iraq to the benchmarks it has announced—the Iraqi Government
			 plans to take responsibility for security in all of Iraq’s provinces by
			 November 2007, Iraq will pass legislation to share oil revenues among all
			 Iraqis, the Iraqi Government will spend $10 billion of its own money on
			 reconstruction and infrastructure projects that will create new jobs, Iraqis
			 plan to hold provincial elections later in 2007, and the Iraqi Government will
			 reform de-Baathification laws and establish a fair process for considering
			 amendments to the Iraq Constitution.
				(9)In the State of
			 the Union Address on January 23, 2007, President Bush stated Iraq’s
			 leaders know that our commitment is not open-ended. They have promised to
			 deploy more of their own troops to secure Baghdad, and they must do so. They
			 have pledged that they will confront violent radicals of any faction or
			 political party. And they need to follow through and lift needless restrictions
			 on Iraqi and coalition forces, so these troops can achieve their mission of
			 bringing security to all of the people of Baghdad. Iraq’s leaders have
			 committed themselves to a series of benchmarks to achieve reconciliation—to
			 share oil revenues among all of Iraq's citizens, to put the wealth of Iraq into
			 the rebuilding of Iraq, to allow more Iraqis to re-enter their nation's civic
			 life, to hold local elections, and to take responsibility for security in every
			 Iraqi province..
				(b)Limitation on
			 assistance
				(1)In
			 generalBeginning on December 31, 2007, assistance described in
			 paragraph (2) may be provided to the Government of Iraq only if the President
			 certifies to the congressional defense committees that—
					(A)the Iraqi
			 Government has approved laws to—
						(i)reintegrate
			 Baathists and Arab nationalists into the government;
						(ii)disarm,
			 demobilize, and reintegrate militia members into civilian society; and
						(iii)provide for the
			 accruing of oil revenues to the central government to be shared on the basis of
			 population;
						(B)the Iraqi
			 Government has amended the Iraq Constitution as appropriate to guarantee the
			 rights of all Iraqi citizens;
					(C)the Iraqi
			 Government is making significant progress to control its security forces,
			 including significant progress to ensure that the security forces are able to
			 take the lead in security operations; and
					(D)each of Iraq’s
			 provinces is under the control of provincial Iraqi governmental
			 authorities.
					(2)Assistance
			 describedAssistance referred to in paragraph (1) is assistance
			 provided under any provision of law for the Iraqi security forces or for the
			 relief and reconstruction of Iraq.
				8.DefinitionsAs used in this Act:
			(1)Armed
			 forcesThe term Armed Forces has the meaning given
			 the term in section 101(a)(4) of title 10, United States Code.
			(2)Congressional
			 defense committeesThe term congressional defense
			 committees means—
				(A)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate.
				
